Exhibit 10.1




EMPLOYMENT AGREEMENT


AGREEMENT entered into on January 5, 2011, effective as of October 1, 2010 (the
“Effective Date”), between BALDWIN TECHNOLOGY COMPANY, INC., a Delaware
corporation (the “Company”), and MARK T. BECKER ("Executive").


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Employment. The Company shall employ Executive, and Executive
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period (the “Employment Period”) beginning on the
Effective Date and ending on the Termination Date (as defined in Section 4).
 
2.           Position and Duties.
 
(a)       During the Employment Period, Executive shall serve as the President
and Chief Executive Officer of the Company and shall have the normal duties,
responsibilities and authority of the President and Chief Executive Officer,
subject to the ultimate authority of the Board of Directors of the Company (the
"Board").


(b)       During the Employment Period, Executive shall report to the Board, and
Executive shall devote his best efforts and his full business time and attention
(except for (i) time devoted to serving as a Director of such corporation or
corporations of which the Board of Directors shall approve, provided such time
does not interfere with his duties and responsibilities to the Company, (ii)
permitted vacation periods and (iii) reasonable periods of illness or other
incapacity) to the business and affairs of the Company and the Subsidiaries.
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.


(c)       For purposes of this Agreement, “Subsidiary” means any corporation or
other entity of which the securities having a majority of the voting power in
electing directors are, at the time of determination, owned by the Company,
directly or indirectly through one or more Subsidiaries.


3.           Base Salary, Bonus, Equity Awards, and Benefits.


(a)           During the Employment Period, the Company shall pay Executive a
base salary of $300,000 per annum (the “Base Salary”), subject to adjustment
(upward but not downward) as set forth in this Section 3(a), in regular
installments in accordance with the Company's general payroll practices.  On or
about July 1, 2011 and on or about each succeeding July 1 during the Employment
Period, the Compensation Committee of the Board (the “Compensation Committee”)
shall review the Executive’s performance and the attainment by Executive of
objectives mutually agreed-upon by Executive and the Board, and the Compensation
Committee shall communicate its findings to the Board.  Following receipt of the
Compensation Committee’s findings, the Board, in its sole discretion, may adjust
(upward but not downward), based upon Executive’s level of performance and with
consideration being given to comparable compensation packages in similar sized
and structured companies, the Executive’s Base Salary for the ensuing twelve
(12) months commencing on each such July 1, subject to approval by the
Compensation Committee and by the Independent Directors of the Company (as
defined in the Statement of Principles adopted by the Board in effect at that
time).
 
1

--------------------------------------------------------------------------------

 
 
(b)           Except as otherwise provided in this Agreement, for each fiscal
year during the Employment Period, the Company shall pay Executive a bonus (the
"Bonus") set at a target level of one hundred percent (100%) of the Base Salary
for such fiscal year (the “Target Bonus Percentage”).  For fiscal year 2011, the
Bonus shall be based on the completion of the objectives and the satisfaction of
the criteria set forth in Schedule A, which have been mutually agreed upon by
Executive and the Compensation Committee and approved by the Independent
Directors and by the Board.  For each subsequent fiscal year during the
Employment Period, the Bonus shall be based on the terms of the Company’s
Management Incentive Compensation Plan (MICP) for such fiscal year approved by
the Independent Directors and by the Board.  All such Bonus payments for any
such fiscal year shall be paid by the Company to the Executive in accordance
with the terms of the Company’s MICP for such fiscal year.  For the avoidance of
doubt, Executive shall not be required to be employed by the Company on the date
of payment of any Bonus.


(c)           In order to induce Executive to enter into this Agreement and to
serve as the President and Chief Executive Officer of the Company, the Company
granted, effective October 1, 2010, to Executive the following options:


(i)  An option to purchase 200,000 shares of Class A Common Stock of the
Company, at an exercise price of $1.20 per share, pursuant to the Company’s 2005
Equity Compensation Plan (the “Plan Option”).  The Plan Option vested and became
exercisable on October 1, 2010.  The Plan Option shall expire, if not sooner
exercised, as of the close of business on September 30, 2020, regardless of
Executive’s status as an employee of the Company at any time prior to the date
of exercise of the Plan Option and notwithstanding anything to the contrary in
the Company’s 2005 Equity Compensation Plan.


(ii)  An option to purchase 200,000 shares of Class A Common Stock of the
Company, at an exercise price of $1.20 per share (the “Non-Plan Option”).  The
Non-Plan Option shall vest and become exercisable on October 1, 2011; provided,
however, if prior to October 1, 2011, the Employment Period is terminated (A) by
the Company without Cause or (B) by Executive (1) for Good Reason or (2) within
three (3) months following a Change of Control for any reason or no reason or
(C) due to Executive's death or permanent disability or incapacity, the Non-Plan
Option shall immediately vest and shall become exercisable.  In such case, the
Non-Plan Option shall expire, if not sooner exercised, as of the close of
business on September 30, 2020, regardless of Executive’s status as an employee
of the Company at any time after the time when the Non-Plan Option shall vest
and become exercisable and prior to the date of exercise of the Non-Plan
Option.  If, however, prior to October 1, 2011, the Employment Period is
terminated (y) by the Company for Cause or (z) by the Executive without Good
Reason and not within three (3) months following a Change of Control, the
Non-Plan Option shall expire at such time.
 
2

--------------------------------------------------------------------------------

 
 
(d)           The Company shall reimburse Executive for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement in
accordance with the Company's policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company's
requirements with respect to the reporting and documentation of such expenses.


(e)           During the Employment Period, Executive shall be entitled to
participate in all of the Company’s employee benefit plans and programs
applicable to senior executives of the Company, to the extent permitted by law
and in accordance with the terms of such plans and programs in effect from time
to time. Consideration will be given to the frequency of Executive’s global
travel requirements in setting healthcare and other benefit coverage levels so
as to provide adequate coverage.
 
(f)           During the Employment Period, the Company, subject to Executive’s
insurability, shall (i) pay the premiums on a contract or contracts of insurance
insuring Executive’s life and providing for an aggregate death benefit of two
million dollars ($2,000,000), payable to such beneficiary or beneficiaries as
Executive shall designate, which contract or contracts will be owned by
Executive, Executive’s spouse, or such other party as may be designated by
Executive (the “Executive’s Insurance Policy”); and (ii) purchase key person
term life insurance on Executive’s life in the aggregate amount of two million
dollars ($2,000,000), payable to the Company, which contract or contracts will
be owned by the Company (the “Company’s Insurance Policy”).  If, following the
termination of the Employment Period for any reason, the Company decides to
terminate the Company Insurance Policy, the Company shall notify Executive in
writing of its decision and, if permitted by the Insurance Company that issued
the Company Insurance Policy, offer to sell to Executive the Company Insurance
Policy for its net cash surrender value.  The Executive shall have ten (10) days
following receipt of such notice from the Company to accept such offer and to
pay to the Company that amount equal to the net cash surrender value of the
Company Insurance Policy.  If Executive does not accept such offer and pay such
amount to the Company within such ten (10) days, the Company may terminate the
Company Insurance Policy.


(g)           During the Employment Period, Executive’s duties hereunder shall
be performed for the Company and the Subsidiaries worldwide.  Given the global
nature of Executive’s employment, the Company shall not require Executive to
relocate his current home residence to any one location of the Company or any
one of the Subsidiaries.  In lieu of moving-related costs that would be incurred
by the Company if Executive was required to relocate his residence, the Company
will reimburse Executive for his costs related to a short-term rental of a
reasonable apartment near the Company’s headquarters location if Executive so
chooses.
 
3

--------------------------------------------------------------------------------

 
 
(h)           During the Employment Period and for such additional period
commencing on the Termination Date, not to exceed three (3) months, upon which
the Company and Executive shall mutually agree to provide Executive sufficient
time to obtain another automobile for his use, the Company shall provide to
Executive an automobile (Audi A-6, BMW 500 series, or other equivalent
automobile) for use by the Executive pursuant to the Company’s written policy
with respect to Company automobiles in effect at that time.  Automobile
maintenance, insurance and fuel costs will be paid by the Company.


(i)           During the Employment Period, Executive shall be entitled to
vacation time with pay, in accordance with the Company’s vacation policy as in
effect at that time.  Executive’s yearly vacation accrual will be twenty (20)
working days of annual vacation in the Company’s fiscal year 2011, and
twenty-five (25) days of annual vacation in each of the Company’s subsequent
fiscal years.  Executive may accumulate up to ten (10) weeks vacation, but no
more than three (3) weeks from any single prior fiscal year.  Any such
accumulated vacation may be used in any subsequent fiscal year or years (but no
more than three (3) weeks of such accumulated vacation may be used in any one
fiscal year) in addition to the vacation to which Executive is entitled for each
such fiscal year.


4.           Employment Period.
 
(a)           The Employment Period shall commence on October 1, 2010 and shall
terminate on such date (the “Termination Date”) on or after March 31, 2012
specified in a notice given by either the Company or Executive to the other not
less than three (3) months prior to the Termination Date; provided that (i) the
Employment Period shall terminate prior to such date upon Executive's death or
permanent disability or incapacity (as determined by the Board in its good faith
judgment), (ii) the Employment Period may be terminated by the Company at any
time prior to such date for Cause (as defined below) and (iii) the Employment
Period may be terminated by the Executive at any time prior to such date (A) for
Good Reason (as defined below) or (B) within three (3) months following a Change
of Control (as defined below) for any reason or no reason.


(b)           If the Employment Period is terminated (i) by the Company without
Cause or (ii) by Executive (A) for Good Reason or (B) within three (3) months
following a Change of Control for any reason or no reason or (iii) due to
Executive's death or permanent disability or incapacity, Executive or his
estate, as the case may be, shall be entitled to receive:
 
(1) that amount (the “Deferred Salary Amount”) equal to his annual Base Salary
(as in effect on the Termination Date), payable (A) 7/12th of the Deferred
Salary amount on the first regular payroll date of the Company more than six
months after the Termination Date and (B) the balance thereof in ten equal
bi-monthly installments on each regular bi-monthly payroll date thereafter,
 
4

--------------------------------------------------------------------------------

 
 
(2) so long as Executive has not breached the provisions of Sections 6, 7 and 8,
the pro rata share (based on the number of days Executive was employed for the
fiscal year in which the Termination Date occurs) of the Bonus to which
Executive would have been entitled for such fiscal year had such termination not
occurred, which pro rata bonus will be payable within 30 days following the
Company's receipt of its audited financial statements for such fiscal year, but
in no event earlier than the date six months and one day after the Termination
Date,
 
(3) reimbursement of all expenses incurred on or prior to the Termination Date
for which Executive was entitled to be reimbursed pursuant to Section 3(d), but
for which Executive had not been reimbursed on the Termination Date,
 
(4) all fringe benefits which Executive was entitled to receive on or prior to
the Termination Date pursuant to Section 3(e), but which had not been paid to
Executive on the Termination Date, and
 
(5) payment for any vacation days accumulated by Executive on the Termination
Date in accordance with the Company’s policy in effect at that time.


The portions of this Agreement dealing with deferred compensation have been
prepared with reference to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder and should be interpreted
and administered in a manner consistent therewith.


(c)           If the Employment Period is terminated (i) by the Executive for
any reason, including voluntary resignation by Executive (other than (A) for
Good Reason or (B) within three (3) months following a Change of Control for any
reason or no reason) or (ii) by the Company for Cause, Executive shall only be
entitled to receive:
 
(1) his Base Salary through the Termination Date,
 
(2) reimbursement of all expenses incurred on or prior to the Termination Date
for which Executive was entitled to be reimbursed pursuant to Section 3(d), for
which Executive had not been reimbursed on the Termination Date,
 
(3) all fringe benefits which Executive was entitled to receive on or prior to
the Termination Date pursuant to Section 3(e), but which had not been paid to
Executive on the Termination Date and
 
5

--------------------------------------------------------------------------------

 
 
(4) payment for any vacation days accumulated by Executive on the Termination
Date in accordance with the Company’s policy in effect at that time, but
Executive shall not be entitled to receive any Bonus for the fiscal year of the
Company in which the Termination Date occurs.


(d)           If the Employment Period is terminated (i) by the Company without
Cause or (ii) by Executive for (A) Good Reason or (B) within three (3) months
following a Change of Control for any reason or no reason or (iii) due to
Executive’s permanent disability or incapacity, the Company shall reimburse
Executive for eighty (80%) percent of any premiums paid by Executive for medical
benefits for the period Executive is entitled to COBRA continuation coverage
under Section 4980B of the Code or if earlier the first to occur of (1) the date
one year after the Termination Date and (2) the date on which the Executive is
employed by an employer other than the Company.


(e)           If the Employment Period is terminated for any reason whatsoever
by the Company or by Executive, no bonus shall accrue or be payable to Executive
for any period after the Termination Date.


(f)           For purposes of this Agreement:


"Cause" means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act involving dishonesty, disloyalty or
fraud with respect to the Company or any of the Subsidiaries, (ii) conduct
tending to bring the Company or any of the Subsidiaries into substantial public
disgrace or disrepute, (iii) substantial and repeated failure to perform duties
as reasonably directed by the Board, (iv) gross negligence or willful misconduct
with respect to the Company or any of the Subsidiaries or (v) any other material
breach of this Agreement which is not cured within 15 days after written notice
thereof to Executive.


"Good Reason" means, unless Executive shall have consented in writing thereto or
voted as a Director therefor, (i) any reduction in Executive's Base Salary or
Target Bonus Percentage (in effect immediately prior to such reduction), (ii)
any willful action by the Company that is intentionally inconsistent with the
terms of this Agreement, (iii) any material reduction in the powers, duties or
responsibilities which Executive was entitled to exercise as of the date of this
Agreement or (iv) any failure by the Company to nominate Executive to serve as a
Director of the Company during any period that Executive is serving as the
President and Chief Executive Officer of the Company.
 
“Change of Control” means, unless Executive shall have consented in writing
thereto or voted as a Director therefor, (i) the consummation of a merger or
consolidation of the Company, with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity's issued shares or securities outstanding immediately after
such merger, consolidation or other reorganization is owned by persons who were
not shareholders of the Company immediately prior to such merger, consolidation
or other reorganization; (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets (iii) a change in the composition of
the Board, as a result of which fewer than 40% of the incumbent directors are
directors who had been directors of the Company on the date 24 months prior to
the date of the event that may constitute a Change in Control; or (iv) any
transaction as a result of which any person is the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities (e.g., issued shares).  The term "person"
shall have the same meaning as when used in sections 13(d) and 14(d) of the
Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any subsidiary of
the Company and (ii) a company owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of the
ordinary shares of the Company.
 
6

--------------------------------------------------------------------------------

 
 
5.           No Excess Parachute Payments.  Notwithstanding anything to the
contrary contained in this Agreement, if the Company obtains a written opinion
of its tax counsel (“Tax Counsel”) to the effect that there exists a material
possibility that any payment to which the Executive would (but for the
application of this Section 5) be entitled under this Agreement would (but for
such application) be treated as an “excess parachute payment” (as defined in
Section 280G (b) of the Code), this Agreement shall be amended by reducing the
payments to which the Executive is entitled hereunder, as follows, to the extent
necessary so that, in the opinion of Tax Counsel, there does not exist a
material possibility that any payment to which the Executive is entitled under
this Agreement (as so amended) will be treated as an excess parachute payment:
first, the Deferred Compensation (and, concomitantly, the Monthly Amount),
second (if applicable), the amount payable under Section 3(b) hereof by virtue
of the Executive’s election under Section 4 hereof to treat an event described
therein as constituting the termination of the Employment Period, and third, on
a pro-rata basis, all other amounts (other than amounts payable pursuant to
Paragraph 4 hereof, which shall in any event be paid in full) to which the
Executive is entitled hereunder.
 
6.           Confidential Information. Executive acknowledges that the
information, observations and data obtained by him while employed by the Company
concerning the business or affairs of the Company or any Subsidiary
("Confidential Information") are the property of the Company or such Subsidiary.
Therefore, Executive agrees that he shall not disclose to any person who is not
bound by an agreement with, or an obligation to, the Company not to disclose, or
use for his own account, any Confidential Information without the prior written
consent of the Board, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive's acts or omissions to act or required by law to be
disclosed. Executive shall deliver to the Company at the termination of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (whether in printed or electronic form) and all copies thereof relating
to the Confidential Information, Work Product (as defined in Section 7 hereof)
or the business of the Company or any Subsidiary which he may then possess or
have under his control.
 
7

--------------------------------------------------------------------------------

 
 
7.           Inventions and Patents. Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, and all similar or related information which relate to the Company's or
any of the Subsidiaries’, actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive while employed by the Company or any Subsidiary
("Work Product") belong to the Company or such Subsidiary. Executive will
promptly disclose such Work Product to the Board and perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).
 
8.           Non-Competition, Non-Solicitation.
 
(a)           Executive acknowledges that in the course of providing services to
the Company he will become familiar with trade secrets and other confidential
information concerning the Company and its Affiliates and their predecessors and
that his services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates. Therefore, Executive agrees that during
the Employment Period and for a period of two (2) years thereafter (the
“Non-compete Period”), he shall not directly or indirectly own, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business which manufactures, sells or distributes products and accessories
for the printing and publishing industry, including, without limitation,
cleaning systems and related consumables, fluid management and ink control
systems, web press protection systems, drying systems, blending and packaging
services and related services and parts or any business competing for the same
customers as the business of the Company or any of its Affiliates as such
business exists or is in process and is known to Executive on the date of the
termination of the Employment Period within any geographical area in which the
Company or any of its Affiliates engages or plans to engage in any such business
on the date of termination of the Employment Period.  Nothing herein shall
prohibit Executive from being a passive owner of not more than 1% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation, provided, however, that Executive is not directly or indirectly
responsible for, or does not have control over, the business of such competitor
which directly competes with any of the business of the Company or any of its
Affiliates on the date of termination of the Employment Period.


(b)           During the Employment Period and for a period of two (2) years
thereafter, Executive shall not directly or indirectly through another entity
(i) induce or attempt to induce any employee of the Company or any of its
Affiliates (other than an employee of the Company or such Affiliate who is
responding to a general advertisement seeking to hire such a person) to leave
the employ of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or such Affiliate and any employee thereof,
(ii) hire any person who was an employee of the Company or any of its Affiliates
at any time during the Employment Period (other than an employee of the Company
or such Affiliate who is responding to a general advertisement seeking to hire
such a person), (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company or any of its Affiliates to
cease doing business with the Company or such Affiliate, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any such Affiliate or (iv) disparage in any way the
Company or any of its Affiliates or any of their businesses, products or
services or any of their members, managers, partners, directors, officers or
employees.
 
8

--------------------------------------------------------------------------------

 
 
(c)           If, at the time of enforcement of this Section 8, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.


(d)           In the event of the breach or a threatened breach by Executive of
any of the provisions of this Section 8, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security).


(e)           For purposes of this Agreement, “Affiliate” shall mean, with
respect to any person, any other person directly or indirectly controlling
(including but not limited to all directors and officers of such person),
controlled by, or under direct or indirect common control with such person.  A
person shall be deemed to control another person if such person possesses,
directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors (or equivalent
governing body) of such other person or (ii) to direct or cause the direction of
the management and policies of such other person, whether through the ownership
of voting securities, by contract or otherwise
 
9.           Executive Representations.  Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
a valid and binding obligation of Executive, enforceable in accordance with its
terms.
 
10.           Survival. Sections 5, 6, 7 and 8 shall survive and continue in
full force and effect in accordance with their terms notwithstand­ing any
termination of the Employment Period.
 
11.           Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:
 
9

--------------------------------------------------------------------------------

 
 

 
Notices to Executive:
         
Mark T. Becker
   
88 Island Drive
   
South Ocean Ridge, FL 33435
       
Notices to the Company:
         
Baldwin Technology Company, Inc.
   
2 Trap Falls Road, Suite 402
   
Shelton, CT 06484
   
Attention: Chairman of the Board
         
with a copy to:
         
Samuel B. Fortenbaugh III
   
630 Fifth Avenue, Suite 1401
   
New York, NY 10111

 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or mailed.
 
12.           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision, but this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
13.           Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
 
14.           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
15.           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.
 
10

--------------------------------------------------------------------------------

 
 
16.           Choice of Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Connecticut, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Connecticut or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Connecticut.
 
17.           Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
BALDWIN TECHNOLOGY COMPANY, INC.
               
By      /s/ Gerald A. Nathe
   
 Gerald A. Nathe
   
 Chairman of the Board
                     
     /s/Mark T. Becker
   
 Mark T. Becker
 

 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A


FISCAL YEAR 2011 KEY OBJECTIVE
AND
BONUS CRITERIA




The key objective for fiscal year 2011 is for Executive to stabilize the Company
financially and to position it for profitable growth and increased market
valuation.


The criteria upon which Executive’s Bonus for fiscal year 2011 shall be based,
each with a weight of 20%, are as follows:


 
1.
Keeping each of the Company and each of its material subsidiaries away from any
Event of Default referred to in Section 13.1.4 (bankruptcy, insolvency, etc.) of
the Credit Agreement dated as of November 21, 2006 among the Company, Baldwin
Germany Holding GmbH, Baldwin Germany GmbH, Baldwin Oxy-Dry GmbH, the Lenders
(as defined in the Credit Agreement) signatory thereto and Bank of America, N.A.
in its capacity as Administrative Agent for the Lenders, as amended.

 
 
2.
Establishing a strategic plan for the Company, approved by the Board of
Directors of the Company.

 
 
3.
Achieving a satisfactory refinancing of the Company by November 30, 2011 (the
maturity date of the Company’s current bank loan facility).*

 
 
4.
Starting implementation of high priority changes set forth in the Company’s
strategic plan.

 
 
5.
Achieving targets for the second half of fiscal year 2011 set forth in the
Company’s 2011 AOP, approved by the Board of Directors of the Company.







*  It is understood that a satisfactory refinancing of the Company may not be
achieved until a date after June 30, 2011 (the last day of fiscal year 2011)
and, if such is the case, the determination of whether or not the criteria set
forth in Item 3 has been satisfied shall be delayed as appropriate but in no
event to a date later than December 15, 2011 and that portion of the Executive’s
Bonus for fiscal year 2011, if any, based on Item 3 shall be paid by the Company
to the Executive as soon thereafter as administratively practicable.